DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/11/2021 has been entered.
Accordingly, claims 1-5 and 12-20 are pending in this application. Claims 1, 5 and 12 are currently amended. Claim 6-11 and 21-22 are canceled.
Applicant’s amendments to claims 5 and 12 have overcome each and every objection previously set forth in the Final Office Action mailed 08/19/2021.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 11/11/2021 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
In regards to independent claims 12 and 17 in the After Final Response filed on 10/15/2021, Applicant’s main arguments are, “As previously submitted in the After Final 
In response to the Applicant’s argument that “independent claim 17 recites at least some features that are similar to those features that are recited in claim 1,” the rejections have been updated accordingly to show that Gruber teaches identifying past user states and “generating, based on the one or more interactive elements of the unknown web page, a corresponding first set of one or more universal identifier matrices,” as explained in the paragraphs that follow.
The Applicant also argues that “claims 12 and 17 recite other features-particularly features relating to "universal identifier matrices"-that are neither taught nor suggested by the cited portions of Gruber”.
Examiner respectfully disagrees with the above argument.
The specification states in para [0010]: “In other words, the universal identifier matrix provides a "visual" or "geometrical" context for each interactive element of the web page, similar to a visual/geometrical context that would be seen/understood by a human being,” and also in para [0013], “Universal identifier matrices may take various forms.” According to these statements, Gruber teaches features relating to "universal identifier matrices" as the “Language Interpreter Component(s) 1070”. Gruber discloses in paragraphs [0384-0387], “In at least one embodiment, language interpreter component(s) 1070 of assistant 1002 may be operable to perform and/or implement various types of functions… Analyze user input and identify a set of parse results. [0386] User input can include any information from the user and his/her device 
The “GUI elements involved in eliciting the input, current device application and its current data objects, complex mappings from sets and sequences of words, signals, and other elements of user input to one or more associated concepts, relations, properties, instances, other nodes, and/or data structures described herein., and other representations of user intent and/context… are some examples that correspond to “various forms” of "visual" or "geometrical" context for each interactive element of the web page”. Also, Gruber teaches in para. [0383], “In at least one embodiment, domain models component(s) 1056 are the unifying data representation that enables the presentation of information shown in screens 103A and 103B” which also includes “various forms” of "visual" or "geometrical" context for each interactive element of the web page”.  Finally, in Fig. 8 and para [0197], Gruber discloses, “In at least one embodiment, active ontologies 1050 may be operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following (or combinations thereof): [0206] Act as a live execution environment, 
In addition, the Applicant argued that “claim 1 is amended to clarify that the ‘embedding generated from the current state’ is ‘an embedding in latent space generated from the current user state.’ The undersigned respectfully submits that ‘candidate text interpretations 124 generated by speech-to-text service 122’ do not qualify as embeddings in latent space.” However, the applicant does not define “embedding in latent space” in claims 1 and 5. It is unclear what is considered as "embedding in latent space," as it is not specifically defined by the specification. As shown in para [0004], the specification only states, "This current user state may be represented in various ways, such as a semantically-rich feature vector, an embedding in latent space, etc." and also in para [0068], “e.g., by embedding data indicative of a user's utterance and/or any detected user-provided visual cues into a latent space”. It is submitted that the amended limitations of "embedding in latent space" in claims 1 and 5 are not clearly understood, rendering the claims as being indefinite. 
Further, regarding the new limitations recited in claim 1, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejection - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

a.	The specification does not provide a written description or definition for “embedding in latent space” recited in claim 1 or “embeddings in the latent space” recited in claim 5, which renders the claims indefinite. The phrase "embedding in latent space" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 




Claims 1-5, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20120016678 A1, hereinafter Gruber), in view of Maccartney et al. (US 20180349447 A1, hereinafter Maccartney).


Regarding Claim 1, Gruber discloses a method implemented using one or more processors (Fig. 1; Dialog flow processor 1080), comprising: 
receiving a natural language input from a user at an input component of a computing device, wherein the natural language input is directed by the user to an automated assistant that operates at least in part on the computing device (Fig. 1, assistant 1002; [0008]: the intelligent automated assistant engages with the user in an integrated, conversational manner using natural language dialog; [0161]: The example of FIG. 2 assumes that a user is speaking to intelligent automated assistant 1002 using input device 1206); 
analyzing the natural language input to identify an intent of the user and one or more parameters associated with carrying out the intent of the user ([0010]: In some embodiments, the intelligent automated assistant systems of the present invention can perform any or all of: actively eliciting input from a user, interpreting user intent; [0134]: Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as… task parameters to interpret the new inputs); 
based on the identified intent of the user, obtaining a web page that includes one or more interactive elements, wherein the web page is operable to carry out the identified intent of the user (Fig. 2; [0161]: Conversation screen 101A features a conversational user interface showing what the user said 101B…  and assistant's 1002 response, which is a summary of its findings 101C… and a set of results 101D [the results 101D corresponds to the web page operable to carry out the identified intent]) and the one or more interactive elements are operable to input one or more of the parameters associated with carrying out the intent of the user (Fig. 2; [0161]: In this example, the user clicks on the first result in the list [interactive element], and the result automatically opens up to reveal more information about the restaurant, shown in information screen 101E); 
However, Gruber does not explicitly teach “processing content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements; comparing an embedding in latent space generated from the current user state with a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, wherein the one or more candidate actions were previously validated as capable of carrying out at least part of the intent; based on the comparing, selecting, from the database, multiple candidate past user states with interactive elements that match the one or more interactive elements of the current user state; selecting, from the multiple candidate past user states, based at least in part on a first criterion, a particular candidate past user state; selecting, from the one or more candidate actions, based at least in part on a second criterion, associated with the selected candidate past user state, a particular candidate action; performing the selected candidate action to interact with one or more of the interactive elements of the web page using one or more of the parameters; and providing, by the automated assistant as audio or visual output to the user, natural language output indicating that at least part of the intent of the user has been carried out.”

processing content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements (Fig. 9; [0251]: Based on communication with browser application 902E, impression collector 820 can collect data associated with, for example, websites the user visited, the content of the websites, the time and duration the user's visit of a website, or the like; Fig. 2A; [0071]: Device/global internal state 257 includes one or more of: active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch screen display 212 [Regions of touch screen display 212 correspond to the one or more interactive elements]); 
comparing an embedding in latent space generated from the current user state with a database of embeddings in the latent space that are generated from past user states (Fig. 7B; [0219]: When a speech input is received, STT processing module 730 is used to determine the phonemes corresponding to the speech input (e.g., using an acoustic model), and then attempt to determine words that match the phonemes (e.g., using a language model) [Speech input corresponds to an embedding in latent space and Natural Language Processing Module 732 corresponds to a database of embeddings in the latent space]), 
wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page (Fig. 7B; [0221]: Natural language processing module 732 (“natural language processor”) of the digital assistant takes the n-best candidate text representation(s) (“word sequence(s)” or “token sequence(s)”) generated by STT processing module 730, and attempts to associate each of the candidate text representations with one or more “actionable intents” recognized by the digital assistant), 
([0228]: In some examples, ontology 760 includes all the domains (and hence actionable intents) that the digital assistant is capable of understanding and acting upon [The actionable intents that the digital assistant is capable of understanding and acting upon correspond to the previously validated candidate actions]); 
based on the comparing, selecting, from the database, multiple candidate past user states with interactive elements that match the one or more interactive elements of the current user state ([0215]: In some examples, STT processing module 730 produces multiple candidate text representations of the speech input);
selecting, from the multiple candidate past user states, based at least in part on a first criterion, a particular candidate past user state ([0215]: In some examples, each candidate text representation is associated with a speech recognition confidence score. Based on the speech recognition confidence scores, STT processing module 730 ranks the candidate text representations and provides the n-best (e.g., n highest ranked) candidate text representation(s) to natural language processing module 732 for intent deduction [The speech recognition confidence score corresponds to a first criterion]);
selecting, from the one or more candidate actions, based at least in part on a second criterion, associated with the selected candidate past user state, a particular candidate action ([0236]: Further, in some examples, a respective structured query (partial or complete) is generated for each identified candidate actionable intent. Natural language processing module 732 determines an intent confidence score for each candidate actionable intent and ranks the candidate actionable intents based on the intent confidence scores [The confidence score corresponds to a second criterion]); 
([0238]: Task flow processing module 736 is configured to receive the structured query (or queries) from natural language processing module 732, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request); and 
providing, by the automated assistant as audio or visual output to the user, natural language output indicating that at least part of the intent of the user has been carried out ([0239]: In some examples, dialogue flow processing module 734 presents dialogue output to the user via audio and/or visual output; [0243]: In some examples, natural language processing module 732, dialogue flow processing module 734, and task flow processing module 736 are used collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (i.e., an output to the user, or the completion of a task) to fulfill the user's intent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Gruber with the teachings of Maccartney to include “processing content of the webpage to generate, in association with the user, a current user state that represents the one or more interactive elements; comparing  an embedding in latent space generated from the current user state with a database of embeddings in the latent space that are generated from past user states, wherein each of the past user states includes one or more candidate actions for interacting with one or more of the interactive elements of the web page, wherein the one or more candidate actions were previously validated as capable of carrying out at least part of the intent; based on the comparing, selecting, from the database, multiple candidate past user states with interactive elements that 
The motivation for doing so would be to provide suggestions that are customized according to the user’s information, as recognized by Maccartney ([Abstract]: Systems and processes for operating an intelligent automated assistant to provide customized suggestions based on user-specific information).

Regarding Claim 2, the combined teachings of Gruber and Maccartney disclose the method of claim 1.
Gruber further teaches identifying the web page based on one or more parameters ([0632]: In one embodiment, long-term personal memory component(s) 1054 saves more than just the names or URLs, but also saves the information sufficient to bring up a full listing on the entities including phone numbers, locations on a map, photos, and the like [The information is interpreted as parameters]).

Regarding Claim 3, the combined teachings of Gruber and Maccartney disclose the method of claim 1.
(Fig. 37, Validate and Merge 412; [0414]: Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212; [0566] In step 412, results from multiple services are validated).

Regarding Claim 4, the combined teachings of Gruber and Maccartney disclose the method of claim 1.
 Gruber further teaches wherein each of the one or more candidate actions was previously validated as compatible with a different web page that is operable to carry out a corresponding intent (Fig. 37, Validate and Merge 412, [0414]: Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212; [0566] In step 412, results from multiple services are validated).

Regarding Claim 5, the combined teachings of Gruber and Maccartney disclose the method of claim 1.
 Gruber further teaches wherein the first criterion comprises the embeddings in the latent space generated from the current user state and the selected candidate past user state having a greatest similarity measure (Fig. 22; [0314]: A ranking component analyzes the candidate interpretations 124 and ranks 126 them according to how well they fit syntactic and/or semantic models of intelligent automated assistant 1002. Any sources of constraints on user input may be used. For example, in one embodiment, assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense, a domain model, task flow model, and/or dialog model, and/or the like [The ranking corresponds to the similarity measure]).

Regarding Claim 12, Gruber discloses a method implemented using one or more processors, comprising: determining an identifier of a web page (Fig. 8, [0381]: For example, businesses in domain entity databases 1072 that are classified as restaurants might be known by type identifiers which are maintained in the dining out domain model components), 
wherein the identifier was previously validated to indicate that the web page was last known to be operable to carry out an intent of a user, wherein the web page was last known to include a first set of one or more interactive elements that were known to be operable to input one or more parameters associated with the intent (Fig. 37, [0566]: In step 412, results from multiple services are validated and merged; [0011]: Short and long term memory can be engaged so that user input can be interpreted in proper context given previous events and communications within a given session, as well as historical and profile information about the user);
retrieving an updated latest version of the web page based on the identifier ([0630]: In one embodiment, long-term personal memory component(s) 1054 saves more than just the names or URLs, but also saves the information sufficient to bring up a full listing on the entities; [0642]: Referring now to FIGS. 44A through 44C, there are shown screen shots depicting an example of the use of long term personal memory component(s) 1054); 
analyzing the updated version of the web page to identify a second set of one or more interactive elements ([0643]: Screen 4403 of FIG. 44B depicts user access to My Stuff. In one embodiment, the user can select among categories to navigate to the desired item [the categories correspond to the second set of interactive elements]); 
generating, based on the second set of one or more interactive elements identified from the updated version of the web page, an updated set of corresponding universal identifier matrices that each includes data indicative of both the respective interactive element of the second set and of other visible content of the web page that immediately surrounds the respective interactive element when the web page is rendered (Figs. 44A and 44C; [0644]: Screen 4404 of FIG. 44C depicts the My Restaurant category, including items previously stored in My Stuff [Fig. 44C contains the second set of interactive elements]); 
determining a mapping between the updated set of universal identifier matrices and a known set of universal identifier matrices generated based on the first set of one or more interactive elements last known to be included with the web page ([0226]: Active ontologies allow the author, designer, or system builder to specify a nontrivial mapping between representations in the database and representations in ontology 1050… The integration of database and ontology 1050 provides a unified representation for interpreting and acting on specific data entries in databases in terms of the larger sets of models and data in active ontology 1050… Active ontologies can thus integrate databases into the modeling and execution environment to inter-operate with other components of automated assistant 1002); 
based on the mapping, performing actions that were previously performed on the first set of one or more interactive elements on one or more corresponding interactive elements of the second set ([0642]: In screen 4401 of FIG. 44A, the user has found a restaurant. The user taps on Save to My Stuff 4402, which saves information about the restaurant in long-term personal memory component(s) 1054 [Tapping the Save option performs actions that were previously performed]);  
and based on one or more outcomes of the performing, selectively classifying the identifier of the web page as validated or invalidated ([0371]: Domain model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant; [414]: Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212); 
wherein validated web page identifiers are available to facilitate natural language-based automated navigation through websites that include web pages associated with the validated web page identifiers ([0643] Screen 4403 of FIG. 44B depicts user access to My Stuff. In one embodiment, the user can select among categories to navigate to the desired item).

Regarding Claim 13, Gruber discloses the method of claim 12, wherein the identifier of the web page comprises a uniform resource locator ("URL") ([0632]: In one embodiment, long-term personal memory component(s) 1054 saves more than just the names or URLs, but also saves the information sufficient to bring up a full listing on the entities).

Regarding Claim 15, Gruber discloses the method of claim 12 , wherein each given universal identifier matrix of the updated set includes a two-dimensional grid of cells ([0161]: Referring now to FIG. 2, there is shown an example of an interaction between a user and at least one embodiment of an intelligent automated assistant 1002 [Fig. 2 displays a two-dimensional grid of cells ),
([0161]: The example of FIG. 2 assumes that a user is speaking to intelligent automated assistant 1002 using input device 1206 [the central cell], which may be a speech input mechanism), and 
one or more of the two-dimensional grid of cells that surround the central cell correspond to other pieces of content from the updated version of the web page ([0161]: the output is graphical layout to output device 1207, which may be a scrollable screen [two-dimensional grid of cells that surround the central cell]).

Regarding Claim 16, Gruber discloses the method of claim 12, wherein the validated web page identifiers are available to an automated assistant to facilitate the natural language-based automated navigation through the websites that include the web pages associated with the validated web page identifiers (Fig. 37, steps 412-490; [0381]: In at least one embodiment, a given instance of domain models component(s) 1056 may access and/or utilize information from one or more associated databases... [0214]: Examples of different types of data which may be accessed by active ontologies 1050 may include, but are not limited to, one or more of the following (or combinations thereof): [0215] Static data that is available from one or more components of intelligent automated assistant 1002; [0216] Data that is dynamically instantiated per user session, for example, but not limited to, maintaining the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002, the contents of short term personal memory, the inferences made from previous states of the user session, and the like).

Regarding Claim 17, Gruber discloses a method implemented using one or more processors, comprising: 
obtaining a unknown web page that includes one or more interactive elements, wherein the unknown web page is operable to carry out at least a portion of a procurement and the one or more interactive elements are operable to input one or more parameters for carrying out the at least portion of the procurement (Fig. 47; [0728]: Input is received 4702 from the user, according to any of the modes described herein. If, based on the input, the task not known, assistant 1002 requests 4705 clarifying input from the user; [0734]: If, in step 4711, result items can be found, assistant 1002 offers 4713 a list of items); 
generating, based on the one or more interactive elements of the unknown web page, a corresponding first set of one or more universal identifier matrices, wherein each universal identifier matrix of the first set includes data indicative of both the respective interactive element of the unknown web page and of other visible content of the unknown web page that immediately surrounds the respective interactive element when the unknown web page is rendered ([0382]: Referring now to FIG. 27, there is shown a set of screen shots illustrating an example of various types of functions, operations, actions, and/or other features which may be provided by domain models component(s) 1056 according to one embodiment; [0734]: In one embodiment, assistant 1002 presents a sorted, paginated list of items that meet the known constraints. If an item only shows some of the constraints, such a condition can be shown as part of the item display. In one embodiment, assistant 1002 offers the user ways to select an item); 
identifying, from a database of past user states, based at least in part on the first set of universal identifier matrices, one or more candidate past user states ([0253]: Domain entity databases 1072, which may be used to suggest possible entities in the domain that match the input (e.g., business names, movie names, event names, and the like); [0254]: Short term memory 1052, which may be used to match any prior input or portion of prior input, and/or any other property or fact about the history of interaction with a user),Page 5 of 7Attorney Docket No. ZS202-19996 
Preliminary Amendmentwherein each respective candidate past user state of the one or more candidate past user states includes one or more candidate actions for interacting with one or more interactive elements of a known web page used to generate the respective candidate past user state (Fig. 7B; [0221]: Natural language processing module 732 (“natural language processor”) of the digital assistant takes the n-best candidate text representation(s) (“word sequence(s)” or “token sequence(s)”) generated by STT processing module 730, and attempts to associate each of the candidate text representations with one or more “actionable intents” recognized by the digital assistant), and 
wherein a given candidate past user state of the one or more candidate past user states is identified based on a comparison of the first set of universal identifier matrices and a second set of one or more universal identifier matrices associated with the given candidate past user state ([0255]: In at least one embodiment, semantic paraphrases of recent inputs, request, or results may be matched against the current input. For example, if the user had previously request "live music" and obtained concert listing, and then typed "music" in an active input elicitation environment, suggestions may include "live music" and/or "concerts".); 
attempting one or more candidate actions associated with one or more of the candidate past user states on one or more of the interactive elements of the unknown web page ([0734]: In one embodiment, assistant 1002 offers the user ways to select an item, for example by initiating another task on that item such as booking, remembering, scheduling, or sharing… Assistant 1002 determines 4714 whether the user has selected an item); 
(Fig. 37, validate and merge 412; [414]: Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212); 
wherein validated web pages are available to facilitate natural language-based automated navigation through websites that include the validated web pages ([0214]: Examples of different types of data which may be accessed by active ontologies 1050 may include, but are not limited to, one or more of the following (or combinations thereof): [0215] Static data that is available from one or more components of intelligent automated assistant 1002; [0216] Data that is dynamically instantiated per user session, for example, but not limited to, maintaining the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002, the contents of short term personal memory, the inferences made from previous states of the user session, and the like).

Regarding Claim 18, Gruber discloses the method of claim 17, wherein the validated web pages are available to an automated assistant to facilitate the natural language-based automated navigation through the websites that include the validated web pages (Fig. 37, steps 412-490; ([0381]: In at least one embodiment, a given instance of domain models component(s) 1056 may access and/or utilize information from one or more associated databases... [0214]: Examples of different types of data which may be accessed by active ontologies 1050 may include, but are not limited to, one or more of the following (or combinations thereof): [0215] Static data that is available from one or more components of intelligent automated assistant 1002; [0216] Data that is dynamically instantiated per user session, for example, but not limited to, maintaining the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002, the contents of short term personal memory, the inferences made from previous states of the user session, and the like).

Regarding Claim 19, Gruber discloses the method of claim 17, further comprising generating a new user state in response to classifying the unknown web page as validated. ([0616]: In at least one embodiment, short term personal memory component(s) 1052 may be operable to perform and/or implement various types of functions, operations, actions, and/or other features such as… Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of active input elicitation component(s) 1094 may include, but are not limited to, one or more of the following (or combinations thereof): [0266] Start of user session. For example… the interface may offer the opportunity for the user to initiate input, for example, by pressing a button to initiate a speech input system or clicking on a text field to initiate a text input session. [0267] User input detected. [0268]: When assistant 1002 explicitly prompts the user for input, as when it requests a response to a question or offers a menu of next steps from which to choose. [0269] When assistant 1002 is helping the user perform a transaction and is gathering data for that transaction, e.g., filling in a form).

Regarding Claim 20, Gruber discloses the method of claim 19, wherein the new user state is generated based on the unknown web page ([0265]: Various examples of conditions or events which may trigger initiation and/or implementation of one or more different threads or instances of active input elicitation component(s) 1094 may include, but are not limited to, one or more of the following (or combinations thereof): [0266] Start of user session…  [0267] User input detected. [0268] When assistant 1002 explicitly prompts the user for input, as when it requests a response to a question or offers a menu of next steps from which to choose. [0269] When assistant 1002 is helping the user perform a transaction and is gathering data for that transaction, e.g., filling in a form [conditions on the unknown web page]),
adding new user state to the database of past user states ([0619]: Store the history of the dialog and user interactions in a database on the client, the server in a user-specific session, or in client session state such as web browser cookies or RAM used by the client).




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20120016678 A1), hereinafter Gruber, in further view of Zhuang (CN 106250412 A).

Regarding Claim 14, Gruber discloses the method of claim 12.
However, Gruber does not explicitly teach “wherein each given universal identifier matrix of the updated set includes one or more tuples, wherein each of the one or more tuples comprises a piece of content from the updated version of the web page and a geometrical location of the piece of content relative to the underlying interactive element that was used to determine the given universal identifier matrix.” 
On the other hand, in the same field of endeavor, Zhuang teaches wherein each given universal identifier matrix of the updated set ([Page 8, Section 5]: the similarity matrix) includes one or more tuples, wherein each of the one or more tuples comprises a piece of content from the updated version of the web page ([Page 6, Section 2.1]: Define the six fields contained in a page, including title T, summary A, message box I, directory C, user label G and link L, and use a 6-tuple to represent a page) and a geometrical location of the piece of content relative to the underlying interactive element that was used to determine the given universal identifier matrix ([Page 8, Section 5]: Based on the similarity matrix obtained in step (4), a hybrid linear programming model is constructed… and the pages represented by these connected components represent one entity [geometrical or visual context]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gruber to incorporate the teachings of Zhuang to include wherein each given universal identifier matrix of the updated set includes one or more tuples, wherein each of the one or more tuples comprises a piece of content from the updated version of the web page and a geometrical location of the piece of content relative to the underlying interactive element that was used to determine the given universal identifier matrix.
The motivation for doing so would be to create a representation of the page using a tuple, as recognized by Zhuang ([0028]: use a 6-tuple to represent a page).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/S.D.H./Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168